Citation Nr: 0944393	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  09-27 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Whether a September 1998 rating decision denying 
entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabilities (TDIU) 
should be revised or reversed on the grounds of clear and 
unmistakable error (CUE).

4.  Whether there was a pending claim for entitlement to 
service connection for tinnitus for accrued benefits 
purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to July 
1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  That decision denied entitlement to 
service connection for the cause of the Veteran's death and 
to DIC pursuant to the provisions of 38 U.S.C.A. § 1318.  The 
appellant, the surviving spouse of the Veteran, appealed that 
decision to BVA, and the case was referred to the Board for 
appellate review.  

In addition, the Board notes that a May 2009 rating decision 
determined that there was no CUE in a September 1998 rating 
decision that denied entitlement to TDIU and that there was 
no CUE concerning the report of tinnitus in the Veteran's 
service treatment records.  As will be discussed below, the 
appellant submitted a VA Form 9, Appeal to the Board of 
Veterans' Appeals, in August 2009, which can be construed as 
a notice of disagreement (NOD).  However, the RO has not 
issued a statement of the case (SOC).  As such, those matters 
must be remanded to correct the procedural defect.  

The Board also notes that the RO had originally characterized 
one of the issues as whether there was CUE concerning the 
report of tinnitus in the Veteran's service treatment 
records.  However, the record does not contain any prior 
rating decision in which entitlement to service connection 
for tinnitus was specifically denied.  As such, there is no 
final rating decision in which there could be CUE.  The 
appellant is essentially contending that the evidence had 
shown that the Veteran was entitled to service connection for 
tinnitus.  In particular, she asserted in the August 2009 VA 
Form 9 that the Veteran's service treatment records 
documented him as having tinnitus and that he was also 
assessed as having the disorder in 1966, but that the issue 
was never adjudicated.  She believed that there should have 
been an inferred claim for service connection for tinnitus.  
As a result, the Board has recharacterized the issue as 
whether there was a pending claim for entitlement to service 
connection for tinnitus for accrued benefits purposes.  

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To provide the appellant proper notice, 
to issue a statement of the case, and to adjudicate an 
inextricably intertwined issue.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the failure by the 
BVA to enforce compliance with the requirements of 38 
U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA would 
seek to provide and which evidence the claimant is to 
provide, is remandable error. Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) held in Hupp v. 
Nicholson, 21 Vet. App. 342 (2007), that additional notice 
requirements apply in the context of a claim for Dependency 
Indemnity and Compensation (DIC) benefits based on service 
connection for the cause of death.  In particular, notice 
should include: (1) a statement of the conditions, if any, 
for which a veteran was service-connected at the time of his 
or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.   

In this case, the appellant was provided a notice letter in 
May 2008, which explained that the evidence must show that 
the Veteran died in service or that his service-connected 
disorders contributed to his death.  It was also noted that 
dependency and indemnity compensation (DIC) may be paid if 
the Veteran was continuously rated totally disabled due to 
his service-connected disorder for at least 10 years prior to 
his death.  However, the May 2008 letter did not provide a 
statement of the conditions for which the Veteran was 
service-connected at the time of his death.  Nor did the 
letter indicate what evidence was needed to substantiate a 
DIC claim based on a condition not yet service-connected.  
Therefore, the Board finds that a remand is necessary to 
ensure that the appellant is provided proper notice in 
connection with her claims.  

In addition, the Board notes that a May 2009 rating decision 
determined that there was no CUE in a September 1998 rating 
decision that denied entitlement to TDIU and that there was 
no CUE concerning the report of tinnitus in the Veteran's 
service treatment records.  The appellant subsequently 
submitted a VA Form 9, Appeal to the Board of Veterans' 
Appeals, in August 2009 in which she once again raised the 
issue of CUE in the prior decision denying TDIU and contended 
that the evidence shows that the Veteran had met the 
requirements for service connection for tinnitus and that a 
claim for service connection should have been inferred.  To 
date, however, the RO has not issued a statement of the case 
(SOC) in response to what is construed as the appellant's 
notice of disagreement (NOD). See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.201 (2009); see also Gallegos v. Gober, 
14 Vet. App. 50 (2000) (VA should liberally interpret a 
written communication which may constitute an NOD under the 
law.), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 
(Fed. Cir. 2002) (the language of 38 C.F.R. § 20.201 properly 
implemented 38 U.S.C. § 7105, and assuming that the 
[claimant] desired appellate review, meeting the requirement 
of § 20.201 was not an onerous task). See also Gallegos v. 
Principi, 16 Vet. App. 551 (2003) (per curiam).

The filing of an NOD places a claim in appellate status.  
Therefore, the failure to issue an SOC in such a circumstance 
renders a claim procedurally defective and necessitates a 
remand. See 38 C.F.R. §§ 19.9, 20.200, 20.201 (2009); see 
also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. 
Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 
124 (1996).  The purpose of the remand is to give the RO an 
opportunity to cure this defect.  Thereafter, the RO should 
certify these issues to the Board only if the appellant 
perfects her appeal in a timely manner. See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee 
Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that 
if the claims file does not contain a notice of disagreement, 
a statement of the case and a VA Form 9 [substantive appeal], 
the Board is not required, and in fact, has no authority, to 
decide the claim).

The Board further notes that a decision on the issue of 
whether there was CUE in the September 1998 rating decision 
denying entitlement to TDIU could change the outcome of the 
appellant's claim for DIC pursuant to 38 U.S.C.A. § 1318.  
Thus, that claim is inextricably intertwined with the DIC 
claim currently on appeal.  As this case is already being 
remanded for further development, the issue pertaining to 
TDIU should be resolved prior to resolution of the DIC issue. 
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the 
prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other should not be subject to 
piecemeal decision-making or appellate litigation).  

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should send the appellant a 
notice letter in connection with her 
claims for service connection for the 
cause of the Veteran's death and for DIC 
pursuant to the provisions of 38 U.S.C. 
§ 1318.  The letter should include: (1) 
a statement of the conditions for which 
the Veteran was service-connected at the 
time of his death; (2) an explanation of 
the evidence and information required to 
substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a condition not yet 
service-connected. See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

2.  After completing the above action, 
the RO should conduct any other 
development as may be indicated by a 
response received as a consequence of 
the action taken in the preceding 
paragraph.  Further development may 
include obtaining a medical opinion.

3.  A statement of the case should be 
issued addressing the issues of whether 
there was CUE in the September 1998 
rating decision that denied TDIU as well 
as for the issue of whether there was a 
pending claim for entitlement to service 
connection for tinnitus for accrued 
benefits purposes.   The statement of 
the case should include a discussion of 
all relevant evidence considered and 
citation to all pertinent law and 
regulations. Thereafter, the appellant 
should be given an opportunity to 
perfect an appeal by submitting a timely 
substantive appeal in response thereto.  
The appellant should be advised that the 
claims file will not be returned to the 
Board for appellate consideration of 
these particular issues following the 
issuance of the statement of the case 
unless she perfects his appeal.

4.  When the development requested above 
has been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence, and the issues of 
entitlement to service connection for 
the cause of the Veteran's death and to 
DIC pursuant to 38 U.S.C.A. § 1318 
should be readjudicated.  If any benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until she is notified.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



